Exhibit 10.1

Amendment to

Visteon Corporation 2010 Supplemental Executive Retirement Plan

September 13, 2012

Effective September 13, 2012 for participants who terminate employment on and
after September 13, 2012, Paragraph 1.01(u) of the Visteon Corporation 2010
Supplemental Executive Retirement Plan (the “SERP”) is hereby amended to read in
its entirety as follows:

(u) SERP Eligibility Date: The date on which the Participant’s termination of
employment with the Participating Employers occurs if the Participant has
(i) attained age 65, (ii) been involuntarily terminated without cause within two
years after a Change in Control, or (iii) for each of at least five years of
Eligibility Service immediately preceding the Participant’s termination of
employment with a Participating Employer, been selected to participate in the
Company’s Annual Incentive program and has been granted a target bonus under
such program of at least 30% of the Participant’s annual base salary rate in
effect on the date the target bonus amount is established. A Participant’s SERP
Eligibility Date may be after the date on which benefit accruals under Articles
II and III have ceased.

For purposes of this Paragraph (u), “Change in Control” shall be deemed to have
occurred if any of the following shall have occurred:

(A) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 40% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (I) of subparagraph
(C) below;

(B) within any twelve month period, the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, at the beginning of the twelve month period, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the twelve month period or whose appointment,
election or nomination for election was previously so approved or recommended
(for these purposes, (x) a threatened election contest will be deemed to have
occurred only if any person or entity publicly announces a bona fide intention
to engage in an election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, and (y) a
withhold vote campaign with respect to any director will not by itself
constitute an actual or threatened election contest);



--------------------------------------------------------------------------------

(C) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(I) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (II) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
40% or more of the combined voting power of the Company’s then outstanding
securities; or

(D) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of more than 50% of the Company’s assets, other than
a sale or disposition by the Company of more than 50% of the Company’s assets to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

For purposes of this Paragraph (u), the term “Person” shall have the meaning
given in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended from
time to time (the “Exchange Act”) as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company; and the term “Beneficial Owner” shall have
the meaning set forth in Rule 13-d-3 under the Exchange Act.

 

2